Name: Council Decision (CFSP) 2016/2083 of 28 November 2016 amending Decision 2014/486/CFSP on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine)
 Type: Decision
 Subject Matter: European construction;  EU finance;  cooperation policy;  Europe
 Date Published: 2016-11-29

 29.11.2016 EN Official Journal of the European Union L 321/55 COUNCIL DECISION (CFSP) 2016/2083 of 28 November 2016 amending Decision 2014/486/CFSP on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 July 2014, the Council adopted Decision 2014/486/CFSP (1) on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine). (2) Decision 2014/486/CFSP, as amended by Decision (CFSP) 2015/2249 (2), provided EUAM Ukraine with a financial reference amount until 30 November 2016 and a mandate until 30 November 2017. (3) On 12 May 2016, the Council adopted Decision (CFSP) 2016/712 (3) adapting the financial reference amount for the period until 30 November 2016. (4) A financial reference amount for the period from 1 December 2016 until 30 November 2017 should be provided for, and Decision 2014/486/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2014/486/CFSP is amended as follows: (1) in Article 14, paragraph 1 is replaced by the following: 1. The financial reference amount intended to cover the expenditure related to EUAM Ukraine until 30 November 2014 shall be EUR 2 680 000. The financial reference amount intended to cover the expenditure related to EUAM Ukraine for the period from 1 December 2014 to 30 November 2015 shall be EUR 13 100 000. The financial reference amount intended to cover the expenditure related to EUAM Ukraine for the period from 1 December 2015 to 30 November 2016 shall be EUR 17 670 000. The financial reference amount intended to cover the expenditure related to EUAM Ukraine for the period from 1 December 2016 to 30 November 2017 shall be EUR 20 800 000. The financial reference amount for the subsequent periods shall be decided by the Council.; (2) in Article 17, the following paragraph is inserted: 1a. The HR shall be authorised to release to the European Border and Coast Guard Agency ( Frontex ) EU classified information and documents generated for the purposes of EUAM Ukraine up to the level of classification determined by the Council in accordance with Decision 2013/488/EU. Arrangements between the HR and Frontex shall be drawn up for this purpose.. Article 2 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 28 November 2016. For the Council The President P. Ã ½IGA (1) Council Decision 2014/486/CFSP of 22 July 2014 on the European Union Advisory Mission for Civilian Sector Reform Ukraine (EUAM Ukraine) (OJ L 217, 23.7.2014, p. 42). (2) Council Decision (CFSP) 2015/2249 of 3 December 2015 amending Decision 2014/486/CFSP on the European Union Advisory Mission for Civilian Sector Reform Ukraine (EUAM Ukraine) (OJ L 318, 4.12.2015, p. 38). (3) Council Decision (CFSP) 2016/712 of 12 May 2016 amending Decision 2014/486/CFSP on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (OJ L 125, 13.5.2016, p. 11).